Citation Nr: 1813531	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right elbow disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left hand disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right hand disability.

9.  Entitlement to a rating in excess of 10 percent for service-connected right ankle disability.


ORDER

New and material evidence with respect to the claim of service connection for a right elbow disability, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for a left hand disability, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for a low back disability, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a low back disability and a right elbow disability, were denied in a May 1987 rating decision; the Veteran did not perfect an appeal.

2.  The Veteran's claim for service connection for a left hand disability was denied in an October 2008 rating decision; the Veteran did not perfect an appeal.

3.  The evidence submitted since the May 1987 rating decision, pertinent to the claims for service connection for a low back disability and a right elbow disability, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

4.  The evidence submitted since the October 2008 rating decision, pertinent to the claim for service connection for a left hand disability, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision that denied the claims of entitlement to service connection for a low back disability and a right elbow disability, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Since the May 1987 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Since the May 1987 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for a right elbow disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The October 2008 rating decision that denied the claim of entitlement to service connection for a left hand disability is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

5.  Since the October 2008 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for a left hand disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1976 to June 1980.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

1.  Claims to Reopen

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A.  Right Elbow Disability

The Veteran originally filed a claim of service connection for a right elbow disability in January 1987.

In May 1987, the RO denied the claim of service connection for a right elbow disability on the basis that the evidence did not show a definitive diagnosis of a right elbow disability.

Since May 1987, the Veteran has undergone VA examination and provided testimony at a Board videoconference hearing.  In particular, an October 2011 VA examination shows that the Veteran was diagnosed with right elbow arthralgia and imaging studies show degenerative or traumatic arthritis.  This evidence is new in that the evidence was not of record at the time of the May 1987 decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is new evidence of a current right elbow diagnosis which was part of the element that was lacking in the prior denial.  Based on the evidence, the claim for service connection for a right elbow disability is reopened.  To this extent, the appeal is granted.

B.  Low Back Disability

The Veteran originally filed a claim of service connection for a back disability in January 1987.

In May 1987, the RO denied the claim of service connection for a back disability on the basis that the evidence did not show a definitive diagnosis of a back disability.  

Since May 1987, the Veteran has undergone VA examination and provided testimony at a Board videoconference hearing.  In particular, an October 2011 VA examination reflects a diagnosis of arthritis of the lumbar spine upon imaging studies.  This evidence is new in that the evidence was not of record at the time of the May 1987 decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is new evidence of a current a low back disability diagnosis which was part of the element that was lacking in the prior denial.  Based on the evidence, the claim for service connection for a low back disability is reopened.  To this extent, the appeal is granted.

C.  Left Hand Disability 

The Veteran originally filed a claim of service connection for a left hand disability in October 2007.

In October 2008, the RO denied the claim of service connection for a left hand disability on the basis that the evidence did not show a diagnosis of a left hand disability.  

Since October 2008, the Veteran has undergone VA examination and provided testimony at a Board videoconference hearing.  In particular, an October 2011 VA examination reflects a diagnosis of arthritis in multiple joints of the left hand upon imaging studies, as well as arthralgia of the fingers of the left hand.  This evidence is new in that the evidence was not of record at the time of the October 2008 decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is new evidence of a current a left hand disability diagnosis which was part of the element that was lacking in the prior denial.  Based on the evidence, the claim for service connection for a left hand disability is reopened.  To this extent, the appeal is granted.

REMAND

Right Elbow, Low Back, Left and Right Hand, and Left Ankle Disabilities

The Veteran seeks service connection for the above disabilities and asserts that these disabilities are a result of an in-service fall during a cable construction injury.  See October 2017 Board Hearing Transcript, p.5.
 
Service treatment records (STRs) reflect that on May 24, 1977, the Veteran underwent x-rays of his left hand after jamming his left hand fingers while working with cable construction.  The impression was decreased range of motion of the 3rd and 4th digits of left and right hand.  The Veteran was treated with ice and splints were applied to both hands.  X-rays of both hands revealed no evidence of fracture dislocation or radiographically demonstrable soft tissue change.  Both hands were normal.

STRs further show that on May 26, 1977, the Veteran was admitted to the hospital for treatment due to complaints of cold and stiffness of the joints with pain.  He also complained of stiffness in his elbows.  The impression was arthritis.  He was given five days of convalescence leave.  Further lab testing was done, which was negative.  He was then given a temporary profile from heavy work for 30 days pending observation and return of laboratory studies.  A June 1977 impression, to include the hands, noted arthritis process with multiple joint involvement.  His discharge diagnosis was upper respiratory infection, probably viral, with arthralgias, etiology pending laboratory findings.

An October 1978 STR reflects a diagnosis of functional low back pain and the Veteran was prescribed aspirin and heat.  In January 1979, the Veteran again complained of low back pain, but a diagnosis was not rendered.  He was treated with topical balm.  A February 1981 re-enlistment Report of Medical Examination reflects the Veteran's reported history of elbow locking.  

In October 2011, the Veteran underwent VA examination to assess the current nature and etiology of his claimed right elbow, low back, and bilateral hand disabilities.  The examiner opined that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Regarding the Veteran's right elbow claim, the examiner explained his right elbow was not clearly related to the Veteran's hospitalization for an upper respiratory infection.  Further, while in the military, the Veteran had no complaints of his elbow giving him any problem from late 1977 until his re-application physical examination in February 1981.  The examiner stated there was no finding of a locked right elbow on any physical examination found in the claims file.  Current examination of the Veteran's right elbow showed normal movement in the elbow, although there was a very slight limitation in full extension.  The examiner stated that this was not found in earlier examinations and the significance was not known.  The examiner noted that this was the only mention of the elbow locking and the Veteran was not seen with the locking of an elbow at the time when he hurt his fingers or on examination during the upper respiratory infection that eventually had arthralgias but no mention of locking of any joints.  The examiner stated, "without any objective finding and without any proof that he has true locking of the right elbow, it is highly unlikely that there is any diagnosis to be made.  The possibility that the arthralgias associated with the upper respiratory infection in the military are in any way related to the Veteran's current complaint of elbow locking or arthralgias is not proven.  There is no causal link to be found.  The current elbow symptoms are significantly less likely as not related to the elbow complaints he experienced in service."

Regarding the Veteran's left and right hand claims, the examiner found such were not related to the Veteran's hospitalization for an upper respiratory infection.  The hand injury occurred several days in advance and had a clear traumatic etiology.  There was no further complaint of his fingers being painful at the joints where he indicates pain exists today.  The examiner stated, "there is no indication at his physical examination following discharge in 1981 that the fingers were of any bother.  There is nothing other than his complaints in the last several years that his finger pain is related to the events in the military.  There is minimal finding of any injury to the knuckles that were affected and there are similar findings to knuckles that were not affected by the military related trauma.  Based on this, there is nothing to suggest that the finger pain he complains of is related to any injury that occurred in the military.  The current finger pain is significantly less likely as not related to the finger pain he experienced in the service."

Regarding the Veteran's low back claim, the examiner found it was not clearly related to the hospitalization for an upper respiratory infection.  "Further, while in the military the Veteran had several episodes of acute lower back pain, which were
self-limited.  There is no complaint of back pain at the time of his physical examination following discharge in 1981.  Back pain can be episodic but there is nothing to prove that these episodes were related.  Most episodes of back pain are actually unrelated, particularly in the early phases.  There is no finding to suggest the back pain that he currently experiences is related in any way to the back pain he experienced in the military.  The current back pain is significantly less likely as not related to the back pain he experienced in the service."

Initially, the Board notes that the examiner opined that the Veteran's claimed disabilities were not clearly related to his hospitalization for an upper respiratory infection.  However, the examiner did not address the Veteran's specific theory of entitlement, which is that his claimed disabilities are a result of the May 1977 cable construction injury and not his hospitalization for an upper respiratory infection.  Further, the examiner did not consider the Veteran's report of continuous right elbow, low back, and left and right hand pain since service as he testified during his October 2017 Board hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Additionally, the examiner did not address the notation of a diagnosis of degenerative/traumatic arthritis of the right elbow, the notation of a diagnosis of degenerative/traumatic arthritis of the bilateral hands, and the x-ray finding of arthritis of the lumbar spine all as seen on the October 2011 VA examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide an examination, it must ensure that the examination is adequate).

Lastly, the Veteran has not been afforded a VA examination to assess the current nature and etiology of his claimed left ankle disability.  The Veteran asserts that he also injured his left ankle during the May 1977 cable construction injury.  A February 2004 VA treatment record reflects an x-ray of the left ankle revealing compression plate and screws that transfix a distal fibular fracture.  Callous formation was seen at the fracture site.  Also seen on the lateral view was a callous formation adjacent to the posterior malleolus, though no fracture of the posterior malleolus was identified.  There was soft tissue swelling about the ankle.  Based on the foregoing, the low threshold for obtaining a VA examination has been met in this case and a remand is necessary in order for such to be accomplished.  See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Right Ankle

The Veteran was last afforded a VA examination to determine the current severity of his service-connected right ankle disability in May 2014.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected right ankle disability.  Specifically, the VA examination report does not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2017), which concerns painful motion of the musculoskeletal system.  Because the May 2014 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, on remand, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

In addition, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10. 

During the May 2014 VA examination, the Veteran reported almost monthly flare-ups of the pain in his right ankle that was aggravated by any strenuous activity.  He stated he had been prescribed a NSAID for his multiple bone pains and that this helped with his ankle pain as well.  He further stated the pain resolved after rest.  The examiner stated, "[Deluca v. Brown, 8 Vet. App. 202 (1995)] provisions cannot be clearly delineated.  During a flare-up the individual could have limitations in range of motion, endurance, joint function, and amount of pain in functional capacity, but am unable to estimate the additional loss of range of motion, endurance, joint function, and amount of pain in functional capacity during a flare-up without resorting to mere speculation...It is not possible to give any comment other than speculation as to any limitation when [the Veteran] is not present for evaluation.  Statements by [the Veteran] are entirely subjective."  The examiner further stated, "...I am unable to estimate the additional loss of range of motion due to pain, weakness, fatigability, or incoordination with repeated use over an extended period of time without resorting to mere speculation."

Because the May 2014 VA examination does not contain information regarding the amount, if any, of functional loss in terms of additional range of motion loss experienced by the Veteran during any flare-ups of his right ankle consistent with Sharp, this examination is insufficient for adjudication purposes.  Therefore, on remand, the requested examination should also address the Veteran's flare-ups.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination with an appropriate medical professional as to the nature and etiology of the Veteran's claimed right elbow disability.

The examiner must determine whether the Veteran has any right elbow disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).

In so doing, the examiner must consider the Veteran's competent and credible reports of joint pain in and since service.  The examiner must also comment upon the October 2011 VA examination report findings of arthralgia and degenerative/traumatic arthritis of the right elbow.  If the examiner finds that the Veteran does not have a right elbow disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include his report of sustaining a fall during the May 1977 cable construction injury.

3. Schedule the Veteran for a VA examination with an appropriate medical professional as to the nature and etiology of the Veteran's claimed low back disability.

The examiner must determine whether the Veteran has any low back disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).

In so doing, the examiner must consider the Veteran's competent and credible reports of joint pain in and since service.  The examiner must also comment upon the October 2011 VA examination report finding of arthritis of the lumbar spine.  If the examiner finds that the Veteran does not have a low back disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include his report of sustaining a fall during the May 1977 cable construction injury.

4. Schedule the Veteran for a VA examination with an appropriate medical professional as to the nature and etiology of the Veteran's claimed left and right hand disabilities.

The examiner must determine whether the Veteran has any left and/or right hand disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).

In so doing, the examiner must consider the Veteran's competent and credible reports of joint pain in and since service.  The examiner must also comment upon the October 2011 VA examination report findings of arthralgia and degenerative/traumatic arthritis of the bilateral hands.  If the examiner finds that the Veteran does not have a left and/or right hand disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include his report of sustaining a fall during the May 1977 cable construction injury.

5. Schedule the Veteran for a VA examination with an appropriate medical professional as to the nature and etiology of the Veteran's claimed left ankle disability.

The examiner must determine whether the Veteran has any left ankle disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).

In so doing, the examiner must consider the Veteran's competent and credible reports of joint pain in and since service.  The examiner must also comment upon the February 2004 x-ray, taken during VA treatment, which revealed a compression plate and screws that transfix a distal fibular fracture.  If the examiner finds that the Veteran does not have a left ankle disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service, to include his report of sustaining a fall during the May 1977 cable construction injury.

6. Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right ankle disability.

If possible, such examination should be conducted during a flare-up.  The examiner should identify the current nature and severity of all manifestations of the Veteran's right ankle disability.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

If the Veteran endorses experiencing flare-ups of his right ankle disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  An explanation that such estimate cannot be provided because the Veteran is not experiencing a flare-up at the time will not be legally sufficient.

7. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Bryan Held, Agent 

Department of Veterans Affairs


